DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 12/4/2019, in which claims 3, 7 and 11 were amended, and claims 12-20 were newly added.  
It is noted that the amendment to the claims filed on 2/17/2020 does not comply with the requirements of 37 CFR 1.121(c) because claims 12-20 were canceled, and new claims 12-14 were added.   Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented.  The amendment filed on 2/17/2020 should have listed claims 12-20 as canceled, and claims 12-14 should have been presented as new claims 21-23.   In an interview conducted on 12/9/2022, the Examiner confirmed that Applicant would like to have the claims of the 2/17/2020 amendment examined.  In the interest of compact prosecution, the amendment to the claims has been entered.  
The amendment filed 2/17/2020 is being treated as canceling claims 3 and 5-20, amending claims 1, 2 and 4, and adding new claims 21-23.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires claims to be numbered consecutively.  For the purpose of examination, misnumbered claims 12-14 have been renumbered 21-23.  In response to this office action, Applicant is required to submit amended claims with claims 12-20 listed as canceled, and claims 12-14 renumbered as claims 21-23.  The amendment is required to maintain the integrity of the electronic file.
Claims 1, 2, 4 and 21-23 are pending and under consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/326,176, filed on 1/13/2017.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Drawings
The drawings were received on 2/17/2020.  These drawings have been entered.

The drawings are objected to because Figures 9, 11, 12A, 12B, 14A, 14B, 14C, 14D, 14E and 14F are not legible and/or will not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification and drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Specifically, the format “SEQ ID NO:” is not used in every occurrence.  The colon is not present in each occurrence.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The substitute specification filed 2/17/2020 has been entered.

The disclosure is objected to because of the following informalities: 
1. The phrase “Figures 1A” at paragraph [0034] should be replaced with “Figure 1A” to improve the grammar.
2. The heading of “FIGURES” at the top of page 40 should be deleted.  
Appropriate correction is required.

The use of the term TRITON X-100 (paragraphs [0064], [0078] and [0102]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. The claim recites the abbreviation PPR.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  
2. The parenthetical phrase of “(A1 – A12 each independently represent an amino acid)” should be deleted from the claim.  See line 12.  This limitation is already present at line 9.  
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the steps are not set forth in active form (e.g., substitution is used rather than the active substituting).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claimed method is “for increasing the RNA binding property of a PPR protein comprising at least two consecutive PPR motifs that consist of a polypeptide with a length of 30 – 38 amino acids represented by Formula I:
	-Xi-(Helix A)-Xii-(Helix B)-Xiii- (Formula I)
	Wherein:
	Helix A is a portion with a length of 12 amino acids that can form an α helix structure, and is represented by Formula II, wherein A1 – A12 each independently represent an amino acid:
	-A1-A2-A3-A4-A5-A6-A7-A8-A9-A10-A11-A12- (Formula II)…
	Helix B is a portion with a length of 11 – 13 amino acids that can form an α helix structure; and 
	Xi-iii are each independently a portion consisting of a length of 1 – 9 amino acids or does not exist.”
	PPR proteins inherently function to bind RNA.  The specification defines “binding property” to encompass binding activity and binding specificity, where binding activity is used synonymously with binding affinity.  See the paragraph bridging pages 13-14.  Thus, the method must result in an increase in affinity or specificity of the binding of the PPR protein to RNA.  The method comprises the step of “substituting at least one of the two amino acids positioned in A12 amino acids are either a paring of a basic amino acid and a neutral amino acid or a pairing of a basic amino acid and a hydrophobic amino acid.”  Dependent claim 2 requires the method to further comprise “a substitution to make A1 of the first of the consecutive PPR motifs a basic amino acid…a substitution to make A4 of the second of the consecutive PPR motifs a neutral amino acids… and a substitution to make A8 of the first PPR motif a basic amino acid.”  Claim 4 depends from claim 1 and requires A8 to be a basic amino acid or an acidic amino acid.  Claim 21 specifies that the basic amino acid is selected from a group consisting of lysine, arginine and histidine.  Claim 22 depends from claim 1 and specifies that the neutral amino acid is selected from a group consisting of asparagine, serine, glutamine, threonine, glycine, tyrosine, tryptophan, cysteine, methionine, proline, phenylalanine, alanine, valine, leucine, and isoleucine.  Claim 23 depends from claim 1 and specifies that the hydrophobic amino acid is selected from a group consisting of glycine, tryptophan, methionine, proline, phenylalanine, alanine, valine, leucine, and isoleucine.  The nature of the invention is complex in that the substitution(s) must increase the binding affinity or binding specificity of the PPR protein relative to the un-substituted parent PPR protein.   
	Breadth of the claims: The claims broadly encompass the modification by substitution of any PPR protein of any sequence.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The aim of the specification was to identify amino acids that play a principal role for the PPR motif to act as a RNA binding unit and to provide a technology that regulates RNA binding of the PPR motif (e.g., paragraphs [0009]-[0010]).  The specification teaches that the first, fourth, eight and twelfth amino acids of the first helix (Helix A) of the PPR motif are particularly involved in RNA binding (e.g., paragraph [0011]).  
	Example 1 of the specification is directed to the construction of a mini PPR protein consisting of PPR motifs 5 and 6 of Arabidopsis thaliana PPR protein HCF152 (e.g., paragraph [0061]).  The specification teaches the amplification of a sequence without an initiator methionine but otherwise encoding PPR motifs 5 and 6 of HCF152 (i.e., SEQ ID NO: 79).  The sequence of SEQ ID NO: 79 was cloned into pBAD/Thio-TOPO vector to generate pHCF152/5&6 (e.g., paragraph [0063]).  The plasmid was transformed into Escherichia coli, and the transformants produced the pHCF152/5&6 protein containing an N-terminal thioredoxin sequence for increasing solubility and a C-terminal histidine tag for nickel column purification (e.g., paragraphs [0064]-[0065]).  The specification teaches the production of a 120 base substrate RNA comprising the initiation codon of Arabidopsis thaliana chloroplast petB gene comprising the target sequence of the endogenous HCF152 protein (e.g., paragraph [0077]).  Binding of the mini PPR proteins to the BD120 RNA was tested by a gel shift method (e.g., paragraph [0078]).  Figures 2C and 5 show a Kd of 21.1±15.9 for the wild type HCF152/5&6 mini PPR protein.  
	In Example 1, the specification tests substitution of the HCF152/5&6 to reverse the identity of the amino acids at position 12.   The wild-type version contains K at A12 of the first PPR motif and N at A12 of the second PPR motif.  The wild-type version was mutated to have N at A12 of the first PPR motif and K at A12 of the second PPR motif.  The Kd of the mutant protein was 221 nM.  See Fig. 5.  Thus, the substitution relative to the wild-type sequence reduced the affinity or, in other words, decreased the RNA binding property of the PPR protein.  Similarly, by substituting A12 of the first mot if to M, and A12 of the second motif to R, the binding affinity was changed to 473 nM.  See Fig. 5.  Thus, the substitution relative to the wild-type sequence reduced the affinity or, in other words, decreased the RNA binding property of the PPR protein.  Accordingly, the specification does not demonstrate an increase in the RNA binding property of a PPR protein by carrying out the claimed method steps.
	While the specification proposes some generalizations for a code of amino acids that determine PPR binding specificity or affinity in paragraphs [0051] and [0059], the specification does not provide evidence that those generalizations can be predictably used in any one or more PPR motifs of any primary amino acid sequence.
	Predictability and state of the art: The specification notes that with regard to the PPR motif, “no methods related to the amino acids necessary for expressing RNA binding property have been found before the present invention.”  See paragraph [0051].  Further, the specification states that “in the RNA regulatory technology employing a protein factor, the correlation between the amino acid sequence configuring the protein and RNA affinity, as well as rules of RNA sequences that can bind to the amino acid sequences are virtually unclear.”  See paragraphs [0007]-[0008].  Thus, the state of the art was underdeveloped with regard to a correlation between amino acid sequence and RNA binding affinity and/or specificity.  This statement in the specification is consistent with the teachings of the prior art.  Knoop et al (FEBS Letters, Vol. 584, pages 4287-4291, October 2, 2010, cited as reference 11 on the IDS filed 12/4/2019) teach that the “[t]wo short alpha helical stretches per PPR motif are supposed to confer RNA sequence recognition but a precise RNA-binding code remains yet to be deciphered.”  Accordingly, without a precise RNA-binding code either taught by the specification or prior art, one would not be able to make and use (e.g., for increasing the RNA binding property) the claimed PPR proteins comprising at least two PPR motifs.
	The post-filing art teaches that even after the development of a post-filing art code for PPR motif binding to RNA, (1) only the use of a known protein scaffold sequence has been used to create new PPR proteins duet to eh extreme diversity of natural PPR motifs and the lack of knowledge about what the optimal scaffold sequence would be; and (2) a number of issues that will require a fair amount of experimentation will need to be addressed, such as ensuring specificity, optimizing binding strength, getting PPR proteins to work outside organelles, and getting PPR proteins to work outside plants (Yagi et al. The Plant Journal, Vol. 78, pages 772-782, 2014, published online November 12, 2013, cited as reference 13 on the IDS filed 12/4/2019; e.g., paragraph bridging pages 775-776; pages 779-780).
	Amount of experimentation necessary: The quantity of experimentation is large.  It would require a large amount of experimentation to screen combinations of two or more consecutive PPR motifs containing the claimed combinations of substitutions for the ability to increase binding or specificity of the PPR protein.  Given the lack of success documented in the instant specification, this type of experimentation is not routine in the art in that one could not follow the claimed “rules” for modification with an expectation of success.  A large amount of inventive effort would be required.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1, 2, 4 and 21-23 are not considered to be enabled by the instant disclosure.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699